               Case 18-10601-MFW                Doc 2401          Filed 06/05/19        Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                        )   Chapter 11
                                                              )
The Weinstein Company Holdings LLC, et al.1                   )   Case No. 18-10601 (MFW)
                                                              )
                                    Debtors.                  )   (Jointly Administered)
                                                              )
                                                              )   Ref. Docket No. 2355

          CERTIFICATION OF NO OBJECTION (NO ORDER REQUIRED)
    REGARDING TWELFTH MONTHLY APPLICATION FOR COMPENSATION AND
    REIMBURSEMENT OF EXPENSES OF PACHULSKI STANG ZIEHL & JONES LLP
    AS COUNSEL FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
        FOR THE PERIOD FROM MARCH 1, 2019 THROUGH MARCH 31, 2019

                  The undersigned hereby certifies the following:

                  1.       On May 14, 2019, Pachulski Stang Ziehl & Jones LLP (“PSZJ”), counsel

for the Official Committee of Unsecured Creditors (the “Committee”), filed the Twelfth Monthly

Application for Compensation and Reimbursement of Expenses of Pachulski Stang Ziehl & Jones

LLP as Counsel for the Official Committee of Unsecured Creditors for the Period from March 1,

2019 through March 31, 2019 [Docket No. 2355] (the “Application”) with the United States

Bankruptcy Court for the District of Delaware (the “Court”).

                  2.       Pursuant to the notice of Application, objections were to be filed and served

no later than 4:00 p.m. on June 3, 2019 (prevailing Eastern Time). The undersigned further

certifies that he has reviewed the Court’s docket in this case and no answer, objection or other

responsive pleading to the Application appears thereon.

                  3.       Pursuant to the Order Establishing Procedures for Interim Compensation

and Reimbursement of Expenses for Professionals entered by this Court on April 17, 2018 [Docket


1 The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). A
complete list of the Debtors in these cases, along with the last four digits of each Debtor's federal tax identification
number, can be found on the claims agent website: http://dm.epiq11.com/#/case/TWC.


DOCS_DE:220728.12 92766/002
               Case 18-10601-MFW        Doc 2401      Filed 06/05/19     Page 2 of 2



No. 247] (the “Administrative Order”), the Debtors are authorized to pay PSZJ $134,798.20, which

represents 80% of the fees ($168,497.75), and $11,553.52, which represents 100% of the expenses,

requested in the Application for the period March 1, 2019 through March 31, 2019, upon the filing

of this certificate and without the need for entry of a Court order approving the Application.


Dated: June 5, 2019                           PACHULSKI STANG ZIEHL & JONES LLP

                                              /s/ Colin R. Robinson
                                              Richard M. Pachulski (CA Bar No. 90073)
                                              James I. Stang (CA Bar No. 94435)
                                              Jeffrey N. Pomerantz (CA Bar No. 143717)
                                              Bradford J. Sandler (DE Bar No. 4142)
                                              Colin R. Robinson (DE Bar No. 5524)
                                              919 North Market Street, 17th Floor
                                              P.O. Box 8705
                                              Wilmington, DE 19899 (Courier 19801)
                                              Tel: (302) 652-4100
                                              Fax: (302) 652-4400
                                              Email: rpachulski@pszjlaw.com
                                                      jstang@pszjlaw.com
                                                      jpomerantz@pszjlaw.com
                                                      bsandler@pszjlaw.com
                                                      crobinson@pszjlaw.com

                                              Counsel for the Official Committee of Unsecured
                                              Creditors




DOCS_DE:220728.12 92766/002                      2
